NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



BRIAN LAMARK CUFFIE,                     )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-2829
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed June 28, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge

Brian Lamark Cuffie, pro se.




PER CURIAM.


              Affirmed.


CASANUEVA, VILLANTI, and LUCAS, JJ., Concur.